Banke, Presiding Judge.
This is a dispossessory action brought against the appellant by the appellee. On May 1, 1986, the appellant was given 60 days notice of the termination of her tenancy, based on her alleged noncompliance with certain lease provisions prohibiting unclean and unsanitary conditions, damage to the unit, and conduct disturbing to neighbors. This notice specified that the appellee would no longer accept a U. S. Department of Housing and Urban Development (HUD) rent subsidy which had previously paid 100 percent of her rent pursuant to a HUD housing program. Thereafter, on July 17, 1986, an unsuccessful demand was made on the appellant for possession of the premises and for past-due rent. This dispossessory proceeding was initiated on July 22, 1986, on the basis of the sole allegation that the appellant had failed to pay rent. The petition was subsequently amended to allege the lease infractions which had been enumerated in the termination letter. The trial court denied a motion by the appellant to prohibit any reference at trial to her nonpayment of rent, and we granted an interlocutory appeal from that order. Held:
The appellant asserts that because the termination notice did not specify failure to pay rent as a reason for termination of the lease, the appellee is estopped, pursuant to HUD regulations, from asserting this as a ground for eviction. Additionally, she contends that her failure to pay rent cannot be considered relevant to the proceedings because she had no obligation to pay rent under the terms of her lease. We must agree that under the circumstances it would serve no purpose, other than to confuse the issues being tried, to permit evidence regarding the appellant’s non-payment of rent. Consequently, we hold that the trial court erred in denying the appellant’s motion.

Judgment reversed.


Birdsong, C. J., and Beasley, J., concur.

Edward B. Claxton III, for appellee.